Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group II (claims 28-33) in the reply of February 23, 2021 is acknowledge. The traversal is on the ground(s) that on page 1 applicant argues that there is no undue burden on the Examiner. This is not found persuasive because the apparatus as claimed can be used to practice another materially different process such as other electronic devices can be used to hold different work piece during manufacturing. Thus, the inventions requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and therefore is FINAL. 

Status of Claims
The action is reply to the Application filed on 10/02/2018. Claims 1-33 are currently pending. Claims 28-33 are withdrawn. Claims 1-27 have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 and 12/11/2019 have been received and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8, 11, 19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the linear valves have a path to the vacuum source” in lines 4-5. It is unclear if applicant is referring to the same or different paths to the vacuum source of the linear valves as claimed in claim 1, thus rendering the claim indefinite. For examining purpose, the Examiner will interpret the claim limitation of the path to be the same linear valve path to the vacuum source as recited in claim 1.
Claim 8 recites the limitation "the motor" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the openings" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the subset" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "wherein the vacuum holder one or more of a vacuum chuck, a vacuum table, or a top plate." in lines 1-2. It is unclear what applicant 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 15-16 and 27 recite the limitations “wherein the workpieces include optoelectronic devices” and “wherein the optoelectronic devices include photovoltaic devices.” However, the specifics of what the work pieces are does structurally change the device being claimed and does not recite any structural limitations of the system. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fiener (US Pub. No. 2002/0139424) in view of Zajac (US Patent No. 4,392,915).
Regarding claim 1, Fiener discloses: a system for holding workpieces in place during processing (see Figures 1-8 and paragraph 0001, ll. 1-3), comprising: a vacuum source (element 202); and multiple linear valves (Figure 8 elements 200 and 800) coupled to the distribution manifold, each linear valve having a manifold (element 201) with multiple openings (elements P1-Pn) and being adjustable to select one or more of the multiple openings to have a path to the vacuum source through the distribution for providing a vacuum to hold one or more of the workpieces in place (see figures 2-3 and paragraphs 0035-0037 where the prior art states the operations of the multiple linear valve device utilizing elements 216 and 218, in order for element 216 to move within each valve which allows suction force from vacuum suction force pump (element 202) to enter a compartment (element 224) of the valve. As best shown in figure 2, temporary configuration or station depicted shows element 216 positioned between multiple openings (elements P1-P2), while on the other . 
Fiener further discloses utilizing two tubes (elements 203 and 816) that are coupled to a vacuum source (element 202) in order to provide a vacuum suction force to the multiple linear valves (elements 200 and 800) which allows the multiple openings to have a path to the vacuum source. However, Fiener discloses a different means to provide the multiple linear valves a path to the vacuum source through the tubing, but does not expressly disclose utilizing a distribution manifold.
Zajac teaches it was known in the art to have a vacuum support system (Figure 1) having a distribution manifold (element 54) coupled to a vacuum source (element 32).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Fiener to incorporate the teachings of Zajac to provide a distribution manifold, since simple substitution of known elements for another to obtain a predictable results of providing a path from the vacuum source to the multiple openings of the multiple linear valves. Doing so simplifies the device and reduces the amounts parts need in order to provide a vacuum suction force from the vacuum suction source to the multiple openings of the multiple linear valves during operations. See MPEP 2143.1(B)
Regarding claim 2, Fiener modified discloses: the system of claim 1, wherein the multiple linear valves are positioned adjacent to each other (see figure 8 elements and a vacuum chuck or a vacuum table (element 212) on which the workpieces are held in place by vacuum provided by the vacuum source through the one or more of the multiple openings in each of the linear valves that have a path to the vacuum source (see figures 2-3 and paragraphs 0035-0037 where the prior art states the operations of the multiple linear valve device utilizing elements 216 and 218, in order for element 216 to move within each valve which allows suction force from vacuum suction force pump (element 202) to enter a compartment (element 224) of the valve. As best shown in figure 2, temporary configuration or station depicted shows element 216 positioned between multiple openings (elements P1-P2), while on the other side of element 216 are another set of multiple openings (elements P3-Pn). Thus allowing suction force to be enabled to flow and exit through multiple openings (elements P1-P2) and the remaining multiple openings (elements P3-Pn), are effectively occluded from receiving air flow).
However, Fiener appears to be silent that his multiple linear valves are positioned under a vacuum chuck or a vacuum table.
Fiener teaches a further embodiment (Figures 2-3) wherein multiple linear valves are positioned under a vacuum chuck or a vacuum table (see figures 2-3 showing the element 200 positioned under a vacuum chuck or a vacuum table (element 212). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modified Fiener to incorporate the teachings of Fiener further embodiment to provide the multiple linear valves under a vacuum chuck or a vacuum table. Doing so removes any obstruction between the user and the vacuum table when placing a work piece to be held during 
Regarding claim 3, Fiener further modified discloses all the limitations as stated above in the rejection of claims 1-2, but appears to be silent in regards the system of claim 2, wherein the multiple openings of the multiple linear valves are collocated with multiple openings in the vacuum chuck or the vacuum table.
Fiener teaches a further embodiment (Figure 3) wherein the multiple openings of the multiple linear valves (elements P1 – Pn) are collocated with multiple openings (elements 204) in the vacuum chuck or the vacuum table (see figure 3 the multiple openings of the linear valve (elements P1-Pn) are collocated with the multiple openings (elements 204) in the vacuum chuck or the vacuum table (element 212), see also paragraph 0039, ll. 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modified Fiener to incorporate the teachings of Fiener further embodiment to provide wherein the multiple openings of the multiple linear valves are collocated with multiple openings in the vacuum chuck or the vacuum table. Doing so simplifies the device and reduces the amounts parts need in order to couple the multiple openings of the multiple linear valves and the multiple openings in the vacuum chuck or the vacuum table.
Regarding claim 4, Fiener further modified: the system of claim 1, wherein each linear valve includes a leadscrew (element 218) and a piston (element 216) both disposed inside the manifold (see figure 2 showing elements 218 and 216 both located inside the manifold (element 201)), the piston being moved along a length of the manifold by rotation of the leadscrew to select the one or more of the multiple openings in the manifold when the linear valve is adjusted (see figures 2-3 and paragraphs 0035-0037 where the prior art states the operations of the multiple linear valve device utilizing elements 216 and 218, in order for element 216 to move along a length (arrow) within each valve which allows suction force from vacuum suction force pump (element 202) to enter a compartment (element 224) of the valve. As best shown in figure 2, temporary configuration or station depicted shows element 216 positioned between multiple openings (elements P1-P2), while on the other side of element 216 are another set of multiple openings (elements P3-P4). Thus allowing suction force to be enabled to flow and exit through multiple openings (elements P1-P2) and the remaining multiple openings (elements P3-P4), are effectively occluded from receiving air flow).
Regarding claim 5, Fiener further modified discloses: the system of claim 4, further comprising a motor (elements 220 and 824) associated with each linear valve and configured to adjust the linear valve by driving the rotation of the leadscrew and thereby moving the piston along the length of the manifold (see figure 2 showing the motor adjusting the linear valve (element 200) by driving the rotation (see rotational arrows by element 220) of element 218 in order to move element 216 along the length of the manifold (element 201)).
Regarding claim 7, Fiener further modified discloses: the system of claim 4, wherein a cross-sectional shape of the manifold is configured to match a shape of the piston to prevent rotation of the piston with respect to the leadscrew (see paragraph 0030, ll. 1-6 where the prior art states that element 201 can have any “applicable shape” and is further noted that element 216 (piston) can also have any shape that is configured to closely fit inside element 201).
Regarding claim 8, Fiener further modified discloses: the system of claim 4, further comprising a motor coupling (see Detail A in the annotated figure below) that mechanically couples the motor and the leadscrew for the associated linear valve (see annotated figure below Detail A coupling element 220 and 218).

    PNG
    media_image1.png
    336
    811
    media_image1.png
    Greyscale

Regarding claim 9, Fiener further modified discloses: the system of claim 4, wherein: each linear valve is configured to be have the piston moved by the rotation of the leadscrew to a first position within the manifold such that only a first subset of the multiple openings in the manifold has a path to the vacuum source (see annotated figure above and paragraphs 0035-0037 where the prior art states the operations of the multiple linear valve device utilizing elements 216 and 218, in order for element 216 to move along a length (arrow) within each valve which allows suction force from vacuum suction force pump (element 202) to enter a compartment (element 224) of the valve. As best shown in figure 8 elements 722, 724, 726, 728, and 730 are different positions within the manifold that piston (element 216) can be , and subsequently to a second position within the manifold such that only a second subset of the multiple openings in the manifold has a path to the vacuum source (see figure 8 elements 722, 724, 726, 728, and 730 are different positions within the manifold that piston (element 216) can be positioned in order to enable suction to pass through onto the table via the vacuum source (element 220), thus allowing the piston to move to a second position within the manifold such that only a second subset of the multiple openings in the manifold has a path to the vacuum source), and the first subset of the multiple openings is different from the second subset of the multiple openings (see figure 8 elements 722, 724, 726, 728, and 730 are different positions within the manifold that piston (element 216) can be positioned in, thus the first subset of the multiple openings is different from the second subset of the multiple openings).
Regarding claim 10, Fiener further modified discloses: the system of claim 9, wherein a number of openings in the first subset of the multiple openings is different from a number of openings in the second subset of multiple openings (see figure 8 elements 722, 724, 726, 728, and 730 are different positions within the manifold that piston (element 216) can be positioned in, thus depending on the subset the number of openings will be different).
Regarding claim 11, Fiener further modified discloses: the system of claim 9, wherein the openings in the first subset of the multiple openings are contiguous and the openings in the second subset of the multiple openings are contiguous (see figure 4 the openings (elements P1-Pn) are contiguous from one another).
Regarding claim 12, Fiener further modified discloses: the system of claim 1, wherein: the manifold is an elongated member having a proximal end and a distal end (see annotated figure before showing the manifold (element 201) as an elongated member having a proximal end (Detail A) and distal end (Detail B).
Fiener further discloses utilizing two tubes (elements 203 and 816) that are coupled to a vacuum source (element 202) in order to provide a vacuum suction force to the multiple linear valves (elements 200 and 800) which allows the multiple openings to have a path to the vacuum source. However, Fiener discloses a different means to provide the multiple linear valves a path to the vacuum source through the tubing, but does not expressly disclose the distribution manifold is also an elongated member positioned across the multiple linear valves and coupled to the proximal end of the manifold of each linear valve to provide a path to the vacuum source.

    PNG
    media_image2.png
    195
    845
    media_image2.png
    Greyscale

Zajac further teaches it was known in the art to have a vacuum support system (Figure 1) having the distribution manifold (element 54) is also an elongated member coupled to a vacuum source (element 32).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modified Fiener to 
Regarding claim 13, Fiener further modified discloses: the system of claim 12, further comprising a motor (elements 220 and 824) associated with each linear valve, wherein the motor is coupled to the distal end of the manifold of the linear valve (see figure 8 showing multiple linear valves (elements 200 and 800) having an associated motor (elements 220 and 824) coupled at the distal end of the manifold of each linear valve).
Regarding claim 14, Fiener further modified discloses: the system of claim 1, wherein the manifold in each linear valve has a square cylindrical shape (see figure 4 and see also paragraph 0030, ll. 1-2 where the prior art states that element 201 can have “any applicable shape”).
Regarding claim 15, Fiener further modified discloses: the system of claim 1, wherein the workpieces include optoelectronic devices (Giving that the prior art meets the structural limitations of the system that holds a work piece and since this claim limitations do not further limit or change the structural limitations of the system, .
Regarding claim 16, Fiener further modified discloses: the system of claim 15, wherein the optoelectronic devices include photovoltaic devices (Giving that the prior art meets the structural limitations of the system that holds a work piece and since this claim limitations do not further limit or change the structural limitations of the system, the prior art device is capable of performing the intended use of supporting the work pieces include optoelectronic devices and photovoltaic devices).
Regarding claim 17, Fiener discloses: a system for holding workpieces in place during processing (see Figures 1-8 and paragraph 0001, ll. 1-3), comprising: a vacuum holder (element 212) having a first array of openings (element 204); a system of linear valves (Figure 8) and having a second array of openings (elements P1-Pn); and a vacuum source (element 202) to provide a vacuum for holding one or more of the workpieces on the vacuum holder (see paragraph 0029, ll. 1-11 where the prior art states that element 202 provides a vacuum suction force), wherein: the system of linear valves includes multiple linear valves (Figure 8 elements 200 and 800), each linear valve including a manifold (element 201 and see also paragraph 0060, ll. 10-12 where the prior art states that the linear valve (element 800) is substantially  identical to the other linear valve (element 200)) with multiple openings (elements P1-Pn), each linear valve being adjustable to select one or more of the multiple openings in the manifold to have a path to the vacuum source through the distribution (see figures 2-3 and paragraphs 0035-0037 where the prior art states the operations of the multiple linear valve device utilizing elements , and the second array of openings including the multiple openings of the manifolds of the multiple linear valves (elements P1-Pn).
Fiener further discloses utilizing two tubes (elements 203 and 816) that are coupled to a vacuum source (element 202) in order to provide a vacuum suction force to the multiple linear valves (elements 200 and 800) which allows the multiple openings to have a path to the vacuum source. However, Fiener discloses a different means to provide the multiple linear valves a path to the vacuum source through the tubing, but does not expressly disclose utilizing a distribution manifold and appears to be silent that his multiple linear valves are positioned under a vacuum chuck or a vacuum table and having a second array of openings that aligns with the first array of openings.
Zajac teaches it was known in the art to have a vacuum support system (Figure 1) having a distribution manifold (element 54) coupled to a vacuum source (element 32).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Fiener to incorporate the teachings of Zajac to provide a distribution manifold, since simple substitution of known 
However, Fiener modified appears to be silent that his multiple linear valves are positioned under a vacuum chuck or a vacuum table and having a second array of openings that aligns with the first array of openings.
Fiener teaches a further embodiment (Figures 2-3) wherein multiple linear valves are positioned under a vacuum chuck or a vacuum table (see figures 2-3 showing the element 200 positioned under a vacuum chuck or a vacuum table (element 212) and having a second array of openings that aligns with the first array of openings (see figure 3 the second array of openings (elements P1-Pn) align with the first array of openings (elements 204)). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modified Fiener to incorporate the teachings of Fiener further embodiment to provide the multiple linear valves under a vacuum chuck or a vacuum table and having a second array of openings that aligns with the first array of openings. Doing so removes any obstruction between the user and the vacuum table when placing a work piece to be held during operations by having the multiple linear valves positioned under the vacuum table instead of being located on the sides of the table.
Regarding claim 18, Fiener further modified discloses: the system of claim 17, wherein the multiple linear valves are configured to be individually adjusted to select a subset of the second array of openings for providing the vacuum (see figure 8, the multiple linear valves (elements 200 and 800) have multiple control signals (elements 221 and 820) which controls movement of the pistons (elements 216 and 822) which allows individually adjusted to select a subset of the second array of openings for providing the vacuum (see also paragraphs 0035-0037 for operations of valves in order to provide vacuum to the openings).
Regarding claim 19, Fiener further modified discloses: the system of claim 18, wherein the subset of the second array openings is selected based on a size of the one or more of the workpieces to be held on the vacuum holder (Giving that there are no structural distinguish of the system and the prior art and since the structural limitations are met. The claim function will be met by the prior art).
Regarding claim 20, Fiener further modified discloses: the system of claim 17, wherein the multiple linear valves are configured to be individually adjusted to select a first subset of the second array of openings for providing the vacuum to hold one of the workpieces and to subsequently select a second subset of the second array of openings for providing the vacuum to hold an additional one of the workpieces (see figure 8 elements 722, 724, 726, 728, and 730 are different positions within the manifold that piston (element 216) can be positioned in order to enable suction to pass through onto the table via the vacuum source (element 220) of the multiple linear valves (elements 200 and 800). Thus allowing the multiple linear .
Regarding claim 21, Fiener further modified discloses: the system of claim 17, wherein each linear valve includes a leadscrew (element 218) and a piston (element 216) both disposed inside the manifold (see figure 2 showing elements 218 and 216 both located inside the manifold (element 201)), the piston being moved along a length of the manifold by rotation of the leadscrew to select the one or more of the multiple openings in the manifold when the linear valve is adjusted (see figures 2-3 and paragraphs 0035-0037 where the prior art states the operations of the multiple linear valve device utilizing elements 216 and 218, in order for element 216 to move along a length (arrow) within each valve which allows suction force from vacuum suction force pump (element 202) to enter a compartment (element 224) of the valve. As best shown in figure 2, temporary configuration or station depicted shows element 216 positioned between multiple openings (elements P1-P2), while on the other side of element 216 are another set of multiple openings (elements P3-P4). Thus allowing suction force to be enabled to flow and exit through multiple openings (elements P1-P2) and the remaining multiple openings (elements P3-P4), are effectively occluded from receiving air flow).
Regarding claim 22, Fiener further modified discloses: the system of claim 21, further comprising a motor (elements 220 and 824) associated with each linear valve and configured to adjust the linear valve by driving the rotation of the leadscrew and thereby moving the piston along the length of the manifold (see figure 2 showing the motor adjusting the linear valve (element 200) by driving the .
Regarding claim 24, Fiener further modified discloses: the system of claim 17, wherein the vacuum holder one or more of a vacuum chuck, a vacuum table, or a top plate (element 212).
Regarding claim 25, Fiener further modified discloses: the system of claim 17, wherein the multiple linear valves are adjacently positioned such that the multiple openings in their respective manifolds are arranged to form the second array of openings (see figure 8 elements 200 and 800 are positioned adjacent to each other which allows there openings to be arranged to form the second array of openings).
Regarding claim 26, Fiener further modified discloses all the limitations as stated above in the rejection of claim 17, but appears to be silent in regards to the system of claim 17, wherein the second array of openings is aligned with the first array of openings such that vacuum applied through one of the openings in the second array of openings is applied through a corresponding opening in the first array of openings.
Fiener teaches a further embodiment (Figure 3) wherein the second array of openings (elements P1 – Pn) is aligned with the first array of openings (elements 204) such that vacuum applied through one of the openings in the second array of openings is applied through a corresponding opening in the first array of openings (see figure 3 the multiple openings of second array of openings (elements P1 – Pn) are aligned with the first array of openings (elements 204) of the vacuum chuck or the vacuum table (element 212), such that the vacuum applied via element .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modified Fiener to incorporate the teachings of Fiener further embodiment to provide wherein the second array of openings is aligned with the first array of openings such that vacuum applied through one of the openings in the second array of openings is applied through a corresponding opening in the first array of openings. Doing so simplifies the device and reduces the amounts parts need in order to couple the first and second array of openings to allow vacuum suction to pass through during operations.
Regarding claim 27, Fiener further modified discloses: the system of claim 17, wherein the workpiece include photovoltaic devices (Giving that the prior art meets the structural limitations of the system that holds a work piece and since this claim limitations do not further limit or change the structural limitations of the system, the prior art device is capable of performing the intended use of supporting the work pieces include photovoltaic devices).
Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fiener (US Pub. No. 2002/0139424) in view of Zajac (US Patent No. 4,392,915) as applied to claim 1 above, and further in view of Frisbie (US Patent No. 3,731,867).
Regarding claim 6, Fiener further modified discloses all the limitations as stated above in the rejection of claims 1 and 4-5, but appears to be silent in regards the system of claim 5, wherein the motor is an indexable motor.
Frisbie teaches it was known in the art to have a motor that is an indexable motor (element 26, see also col. 5, ll. 64 where the prior art states “indexing motor”).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modified Fiener to incorporate the teachings of Frisbie to provide wherein the motor is an indexable motor. Doing so provides the user with an indexable motor that allows the piston of the apparatus to rotate clockwise or counterclockwise directions in order to adjust its position which adjusts a path to the vacuum source during operations. 
Regarding claim 23, Fiener further modified discloses all the limitations as stated above in the rejection of claims 17 and 21-22, but appears to be silent in regards the system of claim 22, wherein the motor is an indexable motor.
Frisbie teaches it was known in the art to have a motor that is an indexable motor (element 26, see also col. 5, ll. 64 where the prior art states “indexing motor”).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modified Fiener to incorporate the teachings of Frisbie to provide wherein the motor is an indexable motor. Doing so provides the user with an indexable motor that allows the piston of the apparatus to rotate clockwise or counterclockwise directions in order to adjust its position which adjusts a path to the vacuum source during operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/08/2021